            Case 2:15-cr-00070 Document 75 Filed 06/14/19 Page 1 of 1 PageID #: 236

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 6/14/2019                                                                 Case Number 2:15-cr-00070
Case Style: USA vs. John Stanley Ford
Type of hearing Revocation Hearing
Before the honorable: 2508-Copenhaver
Court Reporter Catherine Schutte-Stant                                          Courtroom Deputy
Attorney(s) for the Plaintiff or Government Ryan Saunders


Attorney(s) for the Defendant(s) John Carr


Law Clerk LR                                                                 Probation Officer
                                                         Trial Time
Supervised Release Revocation Hearing No Evidence



                                                      Non-Trial Time




                                                         Court Time
10:03    to 10:37
Total Court Time: 0 Hours 34 Minutes Non-Trial Time/Uncontested Time


                                                     Courtroom Notes
10:00 case set

10:03 case called - defendant sworn

Parties discussed pending sentencing and plea agreement in state court.

Defendant admits violating terms of supervised release

Court finds by the preponderance of the evidence that defendant violated terms of supervised release

Parties agree to sentencing guideline range of 18-24 months.

Parties address court prior to sentencing

Court states reasons for sentencing.

Court imposes sentence of 24 months to run consecutive to whatever term of incarceration defendant is sentenced in
state court. No further supervised release.

14 days to appeal.

Defendant remanded to custody.

10:37 case concluded
